Citation Nr: 0608273	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  96-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a head injury.  

2.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disability.  

3.  Entitlement to an effective date earlier than February 3, 
1992, for the award of a 10 percent disability rating for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 decision by the RO in New York, 
New York, which confirmed and continued a noncompensable 
rating for the veteran's right shoulder disorder.  In a March 
1993 rating decision, the RO increased the veteran's 
disability rating for his right shoulder disorder to 10 
percent, effective February 3, 1992; the veteran continued 
his appeal for a higher rating and also expressed 
disagreement with the effective date.  

In February 1993 and January 1994, the veteran testified 
during hearings held at the RO.  Transcripts of the 
proceedings are of record.  

This case is also on appeal from a September 1995 rating 
decision, which found that the veteran had not submitted new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for a head injury.  

In a subsequent Board decision, dated March 2002, the Board 
determined that new and material evidence had been submitted 
and reopened the veteran's claim.  The Board remanded the 
issue of service connection for a head injury to the RO for 
additional development.  

These matters were most recently before the Board in February 
2005.  At such time, the Board found that additional 
development was warranted and remanded the issues on appeal 
to the RO.  

The issue of service connection for a brain injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a rating action dated in November 1985, a 
noncompensable evaluation for the veteran's right shoulder 
disability was assigned.  Rating actions in December 1989 and 
April 1990 confirmed and continued the noncompensable 
evaluation.  The veteran was duly notified and did not appeal 
any of the decisions.  

2.  A claim for an increased evaluation for a right shoulder 
disability was received on February 3, 1992.  

3.  In the absence of any competent evidence of record, it is 
not factually ascertainable that the veteran's service-
connected right shoulder disability met the criteria for a 
compensable evaluation at any time prior to February 3, 1992.  

4.  The veteran is right handed.  

5.  The veteran's right shoulder disability is manifested by 
x-ray evidence of calcific tendonitis, subjective complaints 
of intermittent pain, and objective evidence of full range of 
arm motion.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
3, 1992, for the award of a 10 percent disability rating for 
calcific tendonitis of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 4.71a, Diagnostic Code 5019 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for calcific tendonitis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5019, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In a March 2002 letter addressed to the veteran, VA 
substantially complied with the duty to notify provisions of 
the VCAA.  While the notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error. 

Regarding VA's duty to assist the veteran, it appears that 
all necessary development has been completed.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  Accordingly, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Effective Date for Right Shoulder Disability

The veteran claims that the effective date for the assignment 
of a 10 percent evaluation for his service-connected right 
shoulder disability should be in 1985.  

In September 1980, the RO granted service connection for 
calcific tendonitis of the right shoulder.  An initial 10 
percent rating was assigned, effective May 25, 1979.  A VA 
examination at that time showed some limited shoulder motion 
accompanied by pain upon extremes of motion, and x-ray 
evidence of a calcific deposit in the neck of the humerus.  

In October 1985, the veteran underwent a VA examination to 
determine the current severity of the service-connected right 
shoulder condition.  During a physical examination, his 
shoulder demonstrated full range of shoulder motion.  The 
examiner noted that the condition was asymptomatic.  In a 
November 1985 decision, the RO reduced the disability 
evaluation for the service-connected right shoulder 
disability from 10 percent to zero percent.  The veteran was 
notified of that decision in November 1985 but did not 
initiate an appeal.  

Thereafter, in February 1988, the veteran requested 
reevaluation of his service-connected right shoulder 
disability.  Evidence received included VA medical records, 
none of which included treatment of the right shoulder.  In 
December 1989, the RO confirmed and continued the 
noncompensable evaluation.  The veteran did not initiate an 
appeal of the decision.  

In March 1990, the veteran claimed that his service-connected 
right shoulder condition had worsened in severity.  He 
submitted a February 1990 VA outpatient treatment record that 
noted his complaint that his shoulder was still bothering 
him.  A physical examination revealed no limitation of motion 
and no pain elicited upon motion.  An x-ray report revealed 
no change since the previous evaluation.  In April 1990, the 
RO denied the claim for a compensable disability evaluation.  
The veteran was notified of the decision, but did not 
initiate an appeal.  

On a VA Form 21-4138, dated February 3, 1992, the veteran 
requested reevaluation of his service-connected right 
shoulder disability.  He was advised by the RO in March 1992 
to submit or identify evidence in support of his claim.  The 
veteran submitted a statement from W. H. C., M.D., dated in 
February 1993.  The statement indicated that the veteran had 
bursitis of the right shoulder accompanied by some limitation 
of shoulder motion.  In February 1993, the veteran presented 
testimony during a hearing at the RO.  He reported that the 
shoulder caused him pain after repeated use, when picking up 
heavy items or when sleeping on it.  

In a March 1993 decision, the RO granted a 10 percent 
evaluation for calcific tendonitis of the right shoulder.  
The evaluation was effective February 3, 1992, the date of 
the veteran's claim for increase. 

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In this matter, the veteran did not initiate appeals of 
previous rating decisions in October 1985, December 1989, and 
April 1990.  As such, those decisions became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  Following the April 1990 decision, the 
earliest evidence of a claim for an increased rating is in 
February 3, 1992.  This is the date that accepted by the RO 
as the effective date for the 10 percent evaluation.  

The question remains as to whether is was factually 
ascertainable during the one year period prior to the 
February 1992 claim that the right shoulder disability met 
the criteria for a 10 percent evaluation.  In this case, 
however, there is no evidence of record pertaining to the 
right shoulder condition during that one year period.  As 
such, in the absence of any competent evidence, it can not be 
said that it was factually ascertainable that disability 
underwent an increase in severity prior to February 1992.  

Thus, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.  

Evaluation of Right Shoulder Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Turning to the question of the evaluation for the veteran's 
service-connected right shoulder disability, the Board notes 
that the disability is evaluated as 10 percent disabling 
pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Diagnostic 
Code 5019 contemplates a disability manifested by bursitis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  

501
9
Bursitis will be rated on limitation of motion of 
affected parts, as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2005)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.). When however, 
the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
2
0

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
1
0
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

The criteria for limitation of motion of the arm are set 
forth under Diagnostic Code 5201 which provides: 

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005)

   
38 C.F.R. § 4.71, Plate I (2005)

In this matter, during VA examinations in February 2000 and 
June 2004, the veteran's right shoulder disability was 
manifested by subjective complaints of intermittent pain.  
Flare-ups were precipitated by excessive right upper 
extremity activities.  During both examinations, the 
physician observed normal range of right shoulder motion, and 
pain upon motion was not noted until the extremes of range of 
motion testing.  X-rays revealed exostosis airing from the 
medial aspect of the humeral head, consistent with old 
trauma.  

Upon consideration of this evidence, as well as all of the 
evidence of record, the Board finds that the preponderance of 
the evidence is against the claim for a higher disability 
rating.  In this respect, while the disability is manifested 
by intermittent pain, there is no competent objective 
evidence that arm motion limited to shoulder level.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The United States Court of Appeals for Veterans Claims 
(Court) interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

In the present case, the above-noted VA examination reports 
specifically reflects consideration of the criteria described 
in DeLuca and this criteria has been considered in 
determining that the veteran's right shoulder disability 
warrants a disability rating in excess of 10 percent.  Even 
when considering the criteria set forth in 38 C.F.R. § 4.40, 
4.45, and DeLuca, the disability picture does not nearly 
approximate that necessary for a 20 percent evaluation under 
Diagnostic Code 5201.  

In conclusion, the Board finds that the preponderance of the 
competent and probative evidence is against finding that a 
rating in excess of 10 percent is warranted for the veteran's 
right shoulder bursitis.  Thus, the benefit sought on appeal 
must be denied.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's right shoulder pathology has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an effective date prior to February 3, 1992 
for the award of a 10 percent rating for calcific tendonitis 
of the right shoulder is denied.  

A disability evaluation in excess of 10 percent for 
calcification tendonitis of the right shoulder is denied.  


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for 
residuals of a head injury.  In this respect, the veteran 
contends that he sustained a head injury at the same time he 
injured his right shoulder during active duty service.  He 
alleges that he was hospitalized at Fort Richardson.  

On file is a record from D. L., M.D. of St. Luke's Hospital.  
He commented that it was "known from available records" 
that the veteran received neuropsychiatric treatment during 
service in the Army.  It is unclear, however, what records 
the physician reviewed when making the statement.  

Nevertheless, the Board notes that when this matter was 
previously before the Board on appeal, the Board requested 
that the RO request the clinical and inpatient hospital 
records from Fort Richardson Alaska Clinic.  The record 
reflects that the RO contacted the National Personnel Records 
Center (NPRC) in October 2002 and requested additional 
service medical records.  In response, the NPRC submitted a 
copy of the veteran's service separation examination and 
indicated that the veteran's service medical records had 
previously been submitted to VA.  The Board notes, however, 
that there is a distinction between requests to the NPRC for 
service medical records and requests for hospitalization 
records.  As it does not appear that the RO requested these 
records, additional Remand of this issue is warranted.  

In this regard, the Board emphasizes that the Court has 
specifically mandated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.

As such, while the Board regrets that further remand of this 
matter will further delay an appellate decision, such remand 
is necessary to ensure compliance with all due process 
requirements.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Contact the veteran and request that 
he provide, with as much specificity as 
possible, the dates of his treatment for a 
head injury and psychiatric disability at 
the Ft. Richardson, Alaska Clinic.  

2.  Also following the development 
requested in paragraph 1, request 
psychiatric clinical and hospital records 
from the Ft. Richardson, Alaska Clinic for 
any period of treatment reported by the 
veteran. If the veteran fails to provide a 
satisfactory answer to the request in 
paragraph 1, seek all records of the 
veteran's psychiatric treatment and 
hospitalization at the Ft. Richardson 
Clinic from January 15, 1977 to May 24 
1979, with particular attention to any 
treatment during August 1977 (when the 
veteran reports he was treated for a 
shoulder injury), also request psychiatric 
clinical and hospitalization records for 
these periods from the 64th Field 
Hospital, APO Seattle, Washington 98749.  
A standard request to the NPRC for 
additional service medical records is 
unacceptable.  

3.  Thereafter, if and only if, additional 
records are received corroborating 
treatment for a head injury during service 
the veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed disability.  
Without resorting to speculation, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current head injury was incurred 
during service.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested action, 
the RO should readjudicate the claim for 
service connection for a head injury in 
light of all pertinent evidence and legal 
authority.  In the benefit sought on 
appeal remains denied, the RO must furnish 
to the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


